Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 12/15/2020. Claims 1, 3-5, 8-11, 13, 15-16, 18, and 20-27 have been examined in this application.  
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
Response to Amendments 
3.	Applicant’s amendments to claims 1, 3-5, 11, 13, 16, 18, and 21-22 are acknowledged.  Applicant’s addition of new claims 24-27 is acknowledged.  Applicant’s cancellation of claims 2, 6-7, 12, 14, 17, and 19 are acknowledged.  
Response to Arguments 
4.	Applicant’s arguments with respect to the 103 rejection on remarks pages 11-13 are acknowledged, however are moot in view of the new grounds of rejection presented 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 3-5, 8-9, 11, 13, 15-16, 18, 20-21, 23-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (United States Patent Application Publication Number: US 2013/0293530) further in view of Fransen et al. (United States Patent Application Publication Number: US 2018/0039479) further in view of Pan et al. (United States Patent Application Publication Number: US 2014/0279860) further in view of Hannuksela et al. (United States Patent Application Publication Number: US 2012/0295637)
As per claim 1, Perez teaches A computer-implemented method comprising: (see paragraphs 0023-0025, note: method).
	receiving, by a computing system, a map of an interior space associated with a camera view of a computing device from an entity associated with the interior space; determining, by the computing system, a location and a direction of a user associated with the computing device in the interior space based on a perspective represented by the camera view; (see paragraphs 0115-0116.
	Paragraph 0115, note: FIG. 7 is a block diagram of a system embodiment for determining positions of objects within a wearer field of view of a see-through, near-eye, mixed reality display device. This embodiment illustrates how the various devices may leverage networked computers to map a three-dimensional model of a wearer field of view and the real and virtual objects within the model. An application 456 executing in a processing unit 4,5 communicatively coupled to a display device 2 can communicate over one or more communication networks 50 with a computing system 12 for processing of image data to determine and track a wearer field of view in three dimensions. The computing system 12 may be executing an application 452 remotely for the processing unit 4, 5 for providing images of one or more virtual objects. As mentioned above, in some embodiments, the software and hardware components of the processing unit are integrated into the display device 2. Either or both of the applications 456 and 452 working together may map a 3D model of space around the wearer. A depth image processing application 450 detects objects, identifies objects and their locations in the model. The application 450 may perform its processing based on depth image data from depth camera such as cameras 20A and 208, two dimensional or depth image data from one or more front facing cameras 113, and GPS metadata associated with objects in the image data obtained from a GPS image tracking application 454; and Paragraph 0116, note: The GPS image tracking application 454 identifies images of the wearer's location in one or more image database( s) 470 based on GPS data received from the processing unit 4,5 or other GPS units identified as being within a vicinity of the wearer, or both. Additionally, the image database(s) may provide accessible images of a location with metadata like GPS data and identifying data uploaded by wearer's who wish to share their images. The GPS image tracking application provides distances between objects in an image based on GPS data to the depth 
Examiner's note: position is a location and direction as broadly claimed.
	determining, by the computing system, a placement in the interior space for displaying an augmented reality (AR) advertisement based on the location and the direction of the user, wherein the determining the placement in the interior space comprises; mapping image data of the camera view to the map of the interior space; determining, by the computing system, the AR advertisement for the user based on attributes associated with the user and objects in the interior space with which the user previously interacted; and causing, by the computing system, display of the AR advertisement at the determined placement in the camera view, (see paragraphs 0003, 0053, 00143, 0048, and 0156-0157.
	Paragraph 0003, note: Technology described herein provides various embodiments for implementing an augmented reality system that can provide augmented product and environment information to a wearer. The augmentation information may include advertising, inventory, pricing and other information about products a wearer may be interested in. Interest is determined from wearer actions and a wearer profile. The information may be used to incentivize purchases of real world products by a wearer, or allow the wearer to make better purchasing decisions. The augmentation information may enhance a wearer's shopping experience by allowing the wearer easy access to important product information while the wearer is shopping in a retail establishment. In addition, when a wearer is at the wearer's home or office, a virtual rendering of an item can be shown relative to the user's view of the space and through virtual rendering, a wearer may be provided with feedback on how an item would appear in the real world environment; paragraph 0053, note: Capture devices 20A and 208 may be, for example, cameras that visually monitor one or more wearer's and the surrounding space such that  performed by the one or more wearers, as well as the structure of the surrounding space, may be captured, analyzed, and tracked to perform one or more controls or actions within an application and/or animate an avatar or on -screen character; paragraph 0143, note: For each wearer gaze at 1406, objects are identified in the wearer view at 1408 and matched to supplemental data or supplemental augmentation information which has been provided and stored by the supplemental information provider 903. At 1412, supplemental information and product augmentation for items which are matched are retrieved. Step 1412 can comprise any number of different types of information and any number of different types of data retrieval. For example, if the specific manufacturer of products are identified, the information retrieved at 1412 can include manufacturer information which has been provided to the supplemental information provider 903 for the specific purpose of delivery to a wearer who has identified the product within the wearer's field of view. Such information can include not only information from a manufacturer but information from retailers, advertising information, and other types of incentives which are provided to the supplemental information provider for targeting to the wearer while the wearer looks at a particular product or is in a particular location. Addition a I information can include preloaded product reviews which are stored by the supplemental information provider. When a wearer looks at a particular manufacturer's product and the specific product is identified, review information from other wearers, or from different web sites specializing in product, can be presented as part of the augmentation information. Where no augmentation information is provided, or where additional information is warranted, an Internet search can occur whereby the supplemental information provider causes an information-based search to occur on the world wide web. Other types of information include incentives based on location. Still further, inventory information which indicates that a wearer has purchased the product previously can be used to block advertisements or information for products that the wearer may be viewing and that the wearer already owns. This prevents the wearer from seeing information that the wearer may not care to see, since he already owns the product in question; and paragraph 0048, note: FIG. IA is a block diagram depicting example components of one embodiment of a see-through, mixed reality display device in a system environment in which the device may operate. System 10 includes a see through display device as a near-eye, head mounted display device 2 in communication with processing unit 4 via wire 6. In  via wireless communication. Processing unit 4 may take various embodiments. In some embodiments, processing unit 4 is a separate unit which may be worn on the wearer's body, e.g. the wrist in the illustrated example or in a pocket, and includes much of the computing power used to operate near eye display device 2. Processing unit 4 may communicate wirelessly (e.g., WiFi, Bluetooth, infrared, or other wireless communication means) to one or more hub computing systems 12, hot spots, cellular data networks, etc.; and paragraph 0156, note: FIG. 24A represents one example wearer's view of the sofa 2302 within the furniture store 2402. W the wearer fixes his gaze on the sofa 2302, augmentation information 2410 can be provided. In this case, the augmentation information presented is a description of the sofa 2302 along with a menu allowing the wearer to select any of a number of different types of augmentation information which can additionally be presented in the view of the display device 2. In item 2410, the wearer has a number of choices that the wearer can make by simply selecting the virtual menu item on the virtual menu 2410. The wearer can select more information for the "online prices," "other sellers close by;' "price check," "buyer reviews," "product options," and "info from the manufacturer." Another option allows the wearer to "show it in my house." Selecting any of the menu items will result in actions which are generally described by the menu items. For example, selecting "on line prices" will render a list of online prices that are available from online retailers for the sofa 2302. Clicking "other sellers close by" will provide a list of other sellers within a small geographical radius of the store 2402. Clicking "price check" will provide a list of other retailers who have the same item and the prices they are selling them for. Selecting "buyer reviews" will either provide a list of buyer reviews, actual text of buyer reviews, or a menu item allowing the wearer to select from various buyer reviews to review the reviews prior to making a purchase of the sofa 2302. Selecting "product options" could show the wearer a list of types of fabrics and color options which are available for a particular product. The type of product options which are available for different types of products can vary greatly based on the type of product. Selecting "info from the manufacturer" can 24b represents an example of the information provided by selecting the "price check' option in FIG. 24a. As shown in FIG. 248, this option can display a selection of stores which have the same item in stock as well as online (Web-based) sellers that are selling the product. In addition, online reviews can be presented in 2412. Any number of augmentation information types can be presented in accordance with the teachings of FIGS. 24A and 24B).
	wherein the AR advertisement includes a bot for assisting the user (see Figures 24A, 24B, 27, and 28, note: advertisements that provide a user with more information).
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez does not expressly teach these compared images are (1) a three dimensional map and (2) are from an organization associated with the interior space. Further While Perez clearly teaches identifying objects in a camera view to provide advertisements based on the identified objects, Perez does not expressly teach using known techniques in image analysis for identifying objects or more specifically the recited limitations of (3)  identifying one or more objects in the interior space based on a machine learning model, wherein the machine learning model is a classifier and trained based on images associated with the one or more objects: (4) and mapping the one or more objects to the three dimensional map of the interior space based on simultaneous localization and mapping (SLAM). 
	However, Fransen et al. which is in the art of identifying objects in a user’s field of view to provide advertisements (see Figure 6, paragraphs 0028, 0042, and 0046-0047) teaches (3)  identifying one or more objects in the interior space based on a machine learning model, wherein the machine learning model is a classifier and trained based on images associated with the one or more objects (see paragraphs 0054-0055. 
	Paragraph 0054, note: for instance, a camera 402 of the computing device 102 is forward facing and used to capture images of objects 404 in a physical environment of a user 110. An object detection module 212 is then used to detect objects from the images, such as through use of a classifier trained using machine learning. Illustrated examples include detection of household items in an environment of a user, such as pillows, vases, art, lamps, rugs, and so forth. The object detection module 212 may also be used to detect characteristics of these objects, such as colors, textures, brands, features, and so on; and paragraph 0055, note: Detection of these objects 404 is also usable to infer other characteristics of a physical environment of the user 110. As shown in an example implementation 500 of FIG. 5, for instance, objects are used to detect a type of room in which the user 110 is disposed. A bedroom 502, for instance, may be inferred from objects including a bed, dresser, wardrobe, and so forth. An office 504, on the other hand, is inferred from objects such as a desk and chair, computer, lamp, and bookcase. Similar techniques are usable to infer a dining room 506 from a dinner table, bathroom 508 from a sink, and whether the user is outside 510. Other examples of inferences include whether the user 110 is at a home or work environment. Accordingly, the detected objects and inferences that may be learned from these objects may be used to give context to a text search query). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez with the aforementioned teachings from Fransen et al. with the motivation of providing a known way to identify objects in a user’s field of view to provide advertising based on the 
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez in view of Frazen does not expressly teach these compared images are (1) a three dimensional map and (2) are from an organization associated with the interior space. Further While Perez clearly teaches identifying objects in a camera view to provide advertisements based on the identified objects, Perez in view of Franzen does not expressly teach using known techniques in image analysis for identifying objects or more specifically the recited limitations of  (4) and mapping the one or more objects to the three dimensional map of the interior space based on simultaneous localization and mapping (SLAM). 
	However, Pan which is in the art of identifying objects in virtual reality application on user’s mobile devices (see paragraph 0002) teaches received image map data to compare user image data is (1) a three dimensional map and using known techniques in image analysis for identifying objects or more specifically the recited limitations of  (4) and mapping the one or more objects to the three dimensional map of the interior space based on simultaneous localization and mapping (SLAM) (see paragraphs 0027, 0034-0035, and 0044.
	Paragraph 0027, note: According to aspects of the present disclosure, map points that make up the SLAM environment may be sent as the search query. Each map point may include a 3D location, a surface normal and one or more descriptors representing the map point. Object and pose detection on the server may then involve 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez in view of Fransen with the aforementioned teachings from Pan et al. with the motivation of providing a known way to identify objects in a user’s field of view through the use of 3D map data (see Pan et al. paragraphs 0027, 0034-0035, and 0044), when identifying objects in a user’s field of paragraphs 0115-0116) and providing advertisements in a 3D field of view (see Perez Figures 26-28) are both known. 
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez in view of Franzen in view of Pan et al. does not expressly teach map or image data can be provided by an organization associated with the interior space or specifically as recited in the claims (2) are from an organization associated with the interior space. 
	However, Hannuksela et al. which is in the art of determining location and orientation information of a mobile device for augmented reality services to meaningfully render media
items within a given location (see paragraphs 002 and 0004) teaches map or image data can be provided by an organization associated with the interior space or specifically as recited in the claims (2) are from an organization associated with the interior space (see paragraph 0299, note: For example, it is known that the location and/or orientation of a device can be estimated based on images or video captured with the device. Feature points of a captured image are then extracted and matched with those available in the 3D model of the surroundings. The location and orientation of the device can be estimated by matching several feature points to the respective feature points of the 3D model of the surroundings. Such visual localization can be used to refine the location and orientation estimate of the second type device. Furthermore, such visual localization can be used to refine the initial rough estimate of the location and orientation of the first-type device. It is noted that if no 3D model of the surroundings is readily available (e.g. through a 3D map service), feature points extracted from images of second-type 
	Examiner note: the broad limitation of associated with the interior space would read on any organization that provided the map data of the space like a 3D map service in Hannuksela.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez in view of Fransen in view of Pan et al. with the aforementioned teachings from Hannuksela et al. with the motivation of receiving a map from a specific type of user like an organization (see Hannuksela paragraph 0299), when Perez practically suggests as much since Perez teaches providing maps from users (see Perez et al. paragraph 0116) and further Pan et al. additionally teaches that map data can be user defined for different venues, landmarks, and maps (see Pan et al. paragraph 0044).
As per claim 3, Perez does not expressly teach wherein the machine learning model is trained based on training data including at least one of objects or images associated with the objects.
	However, Fransen et al. which is in the art of identifying objects in a user’s field of view to provide advertisements (see Figure 6, paragraphs 0028, 0042, and 0046-0047) teaches wherein the machine learning model is trained based on training data including at least one of objects or images associated with the objects (see paragraphs 0054-0055. 
	Paragraph 0054, note: for instance, a camera 402 of the computing device 102 is forward facing and used to capture images of objects 404 in a physical environment of a user 110. An object detection module 212 is then used to detect objects from the images, such as through use of a classifier trained using machine learning. Illustrated 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez in view of Fransen et al. further in view of Pan et al. further in view of Hannuksela et al. with the aforementioned teachings from Fransen et al. with the motivation of providing a known way to identify objects in a user’s field of view to provide advertising based on the identified objects (see Fransen et al. paragraphs 0055-0056 and 0046-0047), when identifying objects in a user’s field of view to provide advertising based on those identified objects is known (see Perez Figures 24A, 24B, 27, and 28 and paragraphs 0143 and 0156). 

As per claim 4, Perez teaches
	wherein the AR advertisement for the user is determined based at least in part on the one or more objects (see paragraphs 0003 and 0143.
	Paragraph 0003, note: Technology described herein provides various embodiments for implementing an augmented reality system that can provide augmented product and environment information to a wearer. The augmentation information may include advertising, inventory, pricing and other information about products a wearer may be interested in. Interest is determined from wearer actions and a wearer profile. The information may be used to incentivize purchases of real world products by a wearer, or allow the wearer to make better purchasing decisions. The augmentation information may enhance a wearer's shopping experience by allowing the wearer easy access to important product information while the wearer is shopping in a retail establishment. In addition, when a wearer is at the wearer's home or office, a virtual rendering of an item can be shown relative to the user's view of the space and through virtual rendering, a wearer may be provided with feedback on how an item would appear in the real world environment; and paragraph 0143, note: For each wearer gaze at 1406, objects are identified in the wearer view at 1408 and matched to supplemental data or supplemental augmentation information which has been provided and stored by the supplemental information provider903.At 1412, supplemental information and product augmentation for items which are matched are retrieved. Step 1412 can comprise any number of different types of information and any number of different types of data retrieval. For example, if the specific manufacturer of products are identified, the information retrieved at 1 412 can include manufacturer information which has been provided to the supplemental information provider 903 for the specific purpose of delivery to a wearer who has identified the product within the wearer's field of view. Such information can include not only information from a manufacturer but information from retailers, advertising information, and other types of incentives which are provided to the supplemental information provider for targeting to the wearer while the wearer looks at a particular product or is in a particular location. Additional information can include preloaded product reviews which are stored by the  identified, review information from other wearer s, or from different web sites specializing in product, can be presented as part of the augmentation information. Where no augmentation information is provided, or where additional information is warranted, an Internet search can occur whereby the supplemental information provider causes an information-based search to occur on the world wide web. Other types of information include incentives based on location. Still further, inventory information which indicates that a wearer has purchased the product previously can be used to block advertisements or information for products that the wearer may be viewing and that the wearer already owns. This prevents the wearer from seeing information that the wearer may not care to see, since he already owns the product in question).
As per claim 5, Perez teaches
	wherein the one or more objects include an object in an exterior space in the camera view (see paragraph 0150, note: For example, wearer 29 may be outside of the store and may be looking into or walking past a grocery store which has a special on Seattle Coffee Company's coffee).
As per claim 8, Perez teaches 
	wherein the placement is associated with a predefined section or a predefined object in the map (see paragraphs 0003 and 0143.
	Paragraph 0003, note: Technology described herein provides various embodiments for implementing an augmented reality system that can provide augmented product and environment information to a wearer. The augmentation information may include advertising, inventory, pricing and other information about products a wearer may be interested in. Interest is determined from wearer actions and a wearer profile. The information may be used to incentivize purchases of real world products by a wearer, or allow the wearer to make better purchasing decisions. The augmentation information may enhance a wearer's shopping experience by allowing the wearer easy access to important product information while the wearer is shopping in a retail establishment. In  shown relative to the user's view of the space and through virtual rendering, a wearer may be provided with feedback on how an item would appear in the real world environment; and paragraph 0143, note: For each wearer gaze at 1406, objects are identified in the wearer view at 1408 and matched to supplemental data or supplemental augmentation information which has been provided and stored by the supplemental information provider 903. At 1412, supplemental information and product augmentation for items which are matched are retrieved. Step 1412 can comprise any number of different types of information and any number of different types of data retrieval. For example, if the specific manufacturer of products are identified, the information retrieved at 1412 can include manufacturer information which has been provided to the supplemental information provider 903 for the specific purpose of delivery to a wearer who has identified the product within the wearer's field of view. Such information can include not only information from a manufacturer but information from retailers, advertising information, and other types of incentives which are provided to the supplemental information provider for targeting to the wearer while the wearer looks at a particular product or is in a particular location. Additional information can include preloaded product reviews which are stored by the supplemental information provider. When a wearer looks at a particular manufacturer's product and the specific product is identified, review information from other wearer s, or from different web sites specializing in product, can be presented as part of the augmentation information. Where no augmentation information is provided, or where additional information is warranted, an Internet search can occur whereby the supplemental information provider causes an information-based search to occur on the world wide web. Other types of information include incentives based on location. Still further, inventory information which indicates that a wearer has purchased the product previously can be used to block advertisements or information for products that the wearer may be viewing and that the wearer already owns. This prevents the wearer from seeing information that the wearer may not care to see, since he already owns the product in question).
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined three dimensional map.
	However, Pan which is in the art of identifying objects in virtual reality application on user’s mobile devices (see paragraph 0002) teaches received image map data to compare user image data is (1) a three dimensional map (see paragraphs 0027, 0034-0035, and 0044.
	Paragraph 0027, note: According to aspects of the present disclosure, map points that make up the SLAM environment may be sent as the search query. Each map point may include a 3D location, a surface normal and one or more descriptors representing the map point. Object and pose detection on the server may then involve matching the descriptors from the SLAM map against the descriptors from the object database, forming 3D-to-3D correspondences. A similarity transform may then be estimated in order to obtain the pose of the object relative to the origin of the SLAM environment, as the map points have 3D locations in the SLAM environment coordinate frame; paragraph 0034, note: According to aspects of the present disclosure, the server 206 may include a database of key points and descriptors with 3D position information (and potentially surface normals), similar to map points transmitted in the query. The key points and descriptors on the server 206, however, may correspond to portions of database objects, and may be generated beforehand in an offline process; paragraph 0035, note: The result of geometric verification is a set of correspondences between map points sent from the device and an object in the server database; paragraph 0036, note: Map points may comprise at least a 3D position relative to the SLAM map origin and a descriptor, so matching against descriptors in the server 206 (which also have 3D positions) may yield a series of3D-to-3D correspondences; and paragraph 0044, note: The network interface 504 can be configured to communicate with a network (not 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez in view of Fransen in view of Pan et al. in view of Hannuksela et al. with the aforementioned teachings from Pan et al. with the motivation of providing a known way to identify objects in a user’s field of view through the use of 3D map data (see Pan et al. paragraphs 0027, 0034-0035, and 0044), when identifying objects in a user’s field of view to provide advertising based on those identified objects (see Perez Figures 24A, 24B, 27, and 28 and paragraphs 0143 and 0156) through use of a database with image information to compare the user 3D field of view to (see Perez  paragraphs 0115-0116) and providing advertisements in a 3D field of view is known (see Perez Figures 26-28) are both known. 
As per claim 9, Perez teaches
	wherein the attributes associated with the user include one or more of: an age, an age range, a gender, a geographical region, or an interest (see paragraphs 0143, 0142, and
0046.
	Paragraph 0143, note: For each wearer gaze at 1406, objects are identified in the wearer view at 1408 and matched to supplemental data or supplemental augmentation information which has been provided and stored by the supplemental information provider903.At 1412, supplemental information and product augmentation for items which are matched are retrieved. Step 1412 can comprise any number of different types of information and any number of different types of data retrieval. For example, if the specific manufacturer of products are identified, the information retrieved at 1412 can include manufacturer information which has been provided to the  or from different web sites specializing in product can be presented as part of the augmentation information. Where no augmentation information is provided, or where additional information is warranted, an Internet search can occur whereby the supplemental information provider causes an information-based search to occur on the world wide web. Other types of information include incentives based on location. Still further, inventory information which indicates that a wearer has purchased the product previously can be used to block advertisements or information for products that the wearer may be viewing and that the wearer already owns. This prevents the wearer from seeing information that the wearer may not care to see, since he already owns the product in question; paragraph 0142, note: At 1210 above, one or more administrative rule-sets may be applied. Each rule set is a set of system level permissions for integration with the wearer experience. The rule-set may comprise a wearer based or ad min based control for when and how advertisements are presented to a wearer. Given the context information derived from the see through head mounted display, permissions can be set to control when and where ads can be presented-for example, no advertisement should play when wearer is driving a vehicle or walking, but once a wearer stops, an ad can be presented. This could extend to advertising subject matter (including, for example, age restricted material), time of day, place of presentation, and other display rules; and paragraph 0046, note: Augmentation information can provide In Store Real time Product Identification. Using the technology while shopping, a wearer can perform real time inventory checking and price checking at alternative sources. The information feed may come from third parties, competitors or be limited to the store itself. The technology can include wearer wish list mapping and shopping list mapping to location and store product availability. When wearer is in a store, the wearer's shopping list can highlight products in the  can let wearer know that they are close to a particular store having an item on the list).
	As per claim 11, Perez teaches A system comprising: (see abstract, note: An augmented reality system that provides augmented product and environment information to a wearer of a see through head mounted display. The augmentation information may include advertising, inventory, pricing and other information about products a wearer may be interested in. Interest is determined from wearer actions and a wearer profile. The information may be used to incentivize purchases of real world products by a wearers or allow tile wearer to make better purchasing decisions. The augmentation information may enhance a wearer's shopping experience by allowing the wearer easy access to important product information while tile wearer is shopping in a retail establishment).
	at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform: (see paragraphs 0166 and 0172.
	Paragraph 0166, note: FIG. 32 is a block diagram of an exemplary mobile device which may operate in embodiments of the technology described herein (e.g. device 5). Exemplary electronic circuitry of a typical mobile phone is depicted. The phone 3200 includes one or more microprocessors 3212, and memory 1010 (e.g., non-volatile memory such as ROM and volatile memory such as RAM) which stores processor readable code which is executed by one or more processors of the control processor 3212 to implement the functionality described herein; and paragraph 0172, note: The example computer systems illustrated in the Figures include examples of computer readable storage media. Computer readable storage media are also processor readable storage media. Such media may include volatile and nonvolatile, removable and non removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, cache, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, memory sticks or cards, magnetic cassettes, magnetic tape, a media drive, a hard disk, magnetic disk storage or 
	receiving a map of an interior space associated with a camera view of a computing device from an entity associated with the interior space; determining a location and a direction of a user associated with the computing device in the interior space based on a perspective represented by the camera view; (see paragraphs 0115- 0116.
	Paragraph 011 5, note: FIG. 7 is a block diagram of a system embodiment for determining positions of objects within a wearer field of view of a see-through, near-eye, mixed reality display device. This embodiment illustrates how the various devices may leverage networked computers to map a three-dimensional model of a wearer field of view and the real and virtual objects within the model. An application 456 executing in a processing unit 4,5 communicatively coupled to a display device 2 can communicate over one or more communication networks 50 with a computing system 12 for processing of image data to determine and track a wearer field of view in three dimensions. The computing system 12 may be executing an application 452 remotely for the processing unit 4,5 for providing images of one or more virtual objects. As mentioned above, in some embodiments, the software and hardware components of the processing unit are integrated into the display device 2. Either or both of the applications 456 and 452 working together may map a 30 model of space around the wearer. A depth image processing application 450 detects objects, identifies objects and their locations in the model. The application 450 may perform its processing based on depth image data from depth camera such as cameras 20A and 208, two dimensional or depth image data from one or more front facing cameras 113, and GPS metadata associated with objects in the image data obtained from a GPS image tracking application 454; and Paragraph 0116, note: The GPS image tracking application 454 identifies images of the wearer's location in one or more image database( s) 470 based on GPS data received from the processing unit 4,5 or other GPS units identified as being within a vicinity of the wearer, or both. Additionally, the image database(s) provide accessible images of a location with metadata like GPS data and identifying data uploaded by wearer's who wish to share their images. The GPS image tracking application provides distances between objects in an image based on GPS data to the depth image processing application 450. Additionally, the application 456 may perform processing for mapping and locating objects in a 3D wearer space locally and may interact with the GPS image tracking application 454 for receiving distances between objects. Many combinations of shared processing are possible between the applications by leveraging network connectivity). 
	determining a placement in the interior space for displaying an augmented reality (AR) advertisement based on the location and the direction of the user, wherein the determining the placement in the interior space comprises;mapping image data of the camera view to the map of the interior space; determining the AR advertisement for the user based on attributes associated with the user and objects in the interior space with which the user previously interacted; and causing display of the AR advertisement at the determined placement in the camera view, (see paragraphs 0003, 0053, 00143, 0048, and 0156-0157.
	Paragraph 0003, note: Technology described herein provides various embodiments for implementing an augmented reality system that can provide augmented product and environment information to a wearer. The augmentation information may include advertising, inventory, pricing and other information about products a wearer may be interested in. Interest is determined from wearer actions and a wearer profile. The information may be used to incentivize purchases of real world products by a wearer, or allow the wearer to make better purchasing decisions. The augmentation information may enhance a wearer's shopping experience by allowing the wearer easy access to important product information while the wearer is shopping in a retail establishment. In addition, when a wearer is at the wearer's home or office, a virtual rendering of an item can be shown relative to the user's view of the space and through virtual rendering, a wearer may be provided with feedback on how an item would appear in the real world environment; paragraph 0053, note: Capture devices 20A and 208 may be, for example, cameras that visually monitor one or more wearer's and the surrounding space such that gestures and/or movements performed by the one or more wearers, as well as the structure of the  since he already owns the product in question; and paragraph 0048, note: FIG. IA is a block diagram depicting example components of one embodiment of a see-through, mixed reality display device in a system environment in which the device may operate. System 10 includes a see through display device as a near-eye, head mounted display device 2 in communication with processing unit 4 via wire 6. In other embodiments, head mounted display device 2 communicates with processing unit 4 via wireless communication. Processing unit 4  embodiments, processing unit 4 is a separate unit which may be worn on the wearer's body, e.g. the wrist in the illustrated example or in a pocket, and includes much of the computing power used to operate near eye display device 2. Processing unit 4 may communicate wirelessly (e.g., WiFi, Bluetooth, infrared, or other wireless communication means) to one or more hub computing systems 12, hot spots, cellular data networks, etc.; and paragraph 0156, note: FIG. 24A represents one example wearer's view of the sofa 2302 within the furniture store 2402. W the wearer fixes his gaze on the sofa 2302, augmentation information 2410 can be provided. In this case, the augmentation information presented is a description of the sofa 2302 along with a menu allowing the wearer to select any of a number of different types of augmentation information which can additionally be presented in the view of the display device 2. In item 2410, the wearer has a number of choices that the wearer can make by simply selecting the virtual menu item on the virtual menu 2410. The wearer can select more information for the "online prices:' "other sellers close by;' "price check," "buyer reviews," "product options," and "info from the manufacturer." Another option allows the wearer to "show it in my house." Selecting any of the menu items will result in actions which are generally described by the menu items. For example, selecting "on line prices" will render a list of online prices that are available from online retailers for the sofa 2302. Clicking "other sellers close by" will provide a list of other sellers within a small geographical radius of the store 2402. Clicking "price check" will provide a list of other retailers who have the same item and the prices they are selling them for. Selecting "buyer reviews" will either provide a list of buyer reviews, actual text of buyer reviews, or a menu item allowing the wearer to select from various buyer reviews to review the reviews prior to making a purchase of the sofa 2302. Selecting "product options" could show the wearer a list of types of fabrics and color options which are available for a particular product. The type of product options which are available for different types of products can vary greatly based on the type of product. Selecting "info from the manufacturer" can provide a product brochure or other information which has been provided by the manufacturer and which is specific to the product 24b represents an example of the information provided by selecting the "price check' option in FIG. 24a. As shown in FIG. 248, this option can display a selection of stores which have the same item in stock as well as online (Web-based) sellers that are selling the product. In addition, online reviews can be presented in 2412. Any number of augmentation information types can be presented in accordance with the teachings of FIGS. 24A and 24B).
	wherein the  AR advertisement includes bot for assisting the user (see Figures 24A, 24B, 27, and 28, note: advertisements that provide a user with more information).
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez does not expressly teach these compared images are (1) a three dimensional map and (2) are from an organization associated with the interior space. Further While Perez clearly teaches identifying objects in a camera view to provide advertisements based on the identified objects, Perez does not expressly teach using known techniques in image analysis for identifying objects or more specifically the recited limitations of (3)  identifying one or more objects in the interior space based on a machine learning model, wherein the machine learning model is a classifier and trained based on images associated with the one or more objects: (4) and mapping the one or more objects to the three dimensional map of the interior space based on simultaneous localization and mapping (SLAM). 
	However, Fransen et al. which is in the art of identifying objects in a user’s field of view to provide advertisements (see Figure 6, paragraphs 0028, 0042, and 0046-0047) teaches (3) identifying one or more objects in the interior space based on a machine learning model, wherein the machine learning model is a classifier and trained based on images associated with the one or more objects (see paragraphs 0054-0055. 

	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez with the aforementioned teachings from Fransen et al. with the motivation of providing a known way to identify objects in a user’s field of view to provide advertising based on the identified objects (see Fransen et al. paragraphs 0055-0056 and 0046-0047), when 
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez in view of Frazen does not expressly teach these compared images are (1) a three dimensional map and (2) are from an organization associated with the interior space. Further While Perez clearly teaches identifying objects in a camera view to provide advertisements based on the identified objects, Perez in view of Franzen does not expressly teach using known techniques in image analysis for identifying objects or more specifically the recited limitations of  (4) and mapping the one or more objects to the three dimensional map of the interior space based on simultaneous localization and mapping (SLAM). 
	However, Pan which is in the art of identifying objects in virtual reality application on user’s mobile devices (see paragraph 0002) teaches received image map data to compare user image data is (1) a three dimensional map and using known techniques in image analysis for identifying objects or more specifically the recited limitations of  (4) and mapping the one or more objects to the three dimensional map of the interior space based on simultaneous localization and mapping (SLAM) (see paragraphs 0027, 0034-0035, and 0044.
	Paragraph 0027, note: According to aspects of the present disclosure, map points that make up the SLAM environment may be sent as the search query. Each map point may include a 3D location, a surface normal and one or more descriptors representing the map point. Object and pose detection on the server may then involve matching the descriptors from the SLAM map against the descriptors from the object 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez in view of Fransen with the aforementioned teachings from Pan et al. with the motivation of providing a known way to identify objects in a user’s field of view through the use of 3D map data (see Pan et al. paragraphs 0027, 0034-0035, and 0044), when identifying objects in a user’s field of view to provide advertising based on those identified objects (see Perez Figures 24A, paragraphs 0115-0116) and providing advertisements in a 3D field of field (see Perez Figures 26-28) are both known. 
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez in view of Fransen in view of Pan et al. does not expressly teach expressly teach map or image data can be provided by an organization associated with the interior space or specifically as recited in the claims (2) are from an organization associated with the interior space. 
	However, Hannuksela et al. which is in the art of determining location and orientation information of a mobile device for augmented reality services to meaningfully render media
items within a given location (see paragraphs 002 and 0004)  teaches map or image data can be provided by an organization associated with the interior space or specifically as recited in the claims (2) are from an organization associated with the interior space (see paragraph 0299, note: For example, it is known that the location and/or orientation of a device can be estimated based on images or video captured with the device. Feature points of a captured image are then extracted and matched with those available in the 3D model of the surroundings. The location and orientation of the device can be estimated by matching several feature points to the respective feature points of the 3D model of the surroundings. Such visual localization can be used to refine the location and orientation estimate of the second type device. Furthermore, such visual localization can be used to refine the initial rough estimate of the location and orientation of the first-type device. It is noted that if no 3D model of the surroundings is readily available (e.g. through a 3D map service), feature points extracted from images of second-type devices and first-type devices can be matched, and a 3D point cloud be generated accordingly. 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez in view of Fransen in view of Pan et al. with the aforementioned teachings from Hannuksela et al. with the motivation of receiving a map from a specific type of user like an organization (see Hannuksela paragraph 0299), when Perez practically suggests as much since Perez teaches providing maps from users (see Perez et al. paragraph 0116) and further Pan et al. additionally teaches that map data can be user defined for different venues, landmarks, and maps (see Pan et al. paragraph 0044).
As per claim 13, Perez teaches 
	wherein the AR advertisement for the user is determined based at least in part on the one or more objects (see paragraphs 0003 and 0143.
	Paragraph 0003, note: Technology described herein provides various embodiments for implementing an augmented reality system that can provide augmented product and environment information to a wearer. The augmentation information may include advertising, inventory, pricing and other information about products a wearer may be interested in. Interest is determined from wearer actions and a wearer profile. The information may be used to incentivize purchases of real world products by a wearer, or allow the wearer to make better purchasing decisions. The augmentation information may enhance a wearer's shopping experience by allowing the wearer easy access to important product information while the wearer is shopping in a retail establishment. In addition, when a wearer is at the wearer's home or office, a virtual rendering of an item can be shown relative to the user's view of the space and through virtual rendering, a wearer may be provided with feedback on how an item would appear in the real world environment; and paragraph 0143, note: For each wearer gaze at 1406, objects are identified in the wearer view at 1408 and matched to supplemental data or supplemental  particular manufacturer's product and the specific product is identified, review information from other wearers, or from different web sites specializing in product, can be presented as part of the augmentation information. Where no augmentation information is provided, or where additional information is warranted, an Internet search can occur whereby the supplemental information provider causes an information-based search to occur on the world wide web. Other types of information include incentives based on location. Still further, inventory information which indicates that a wearer has purchased the product previously can be used to block advertisements or information for products that the wearer may be viewing and that the wearer already owns. This prevents the wearer from seeing information that the wearer may not care to see, since he already owns the product in question).
As per claim 15, Perez teaches 
	wherein the  placement is associated with a predefined section or a predefined object in the map (see paragraphs 0003 and 0143.
	Paragraph 0003, note: Technology described herein provides various embodiments for implementing an augmented reality system that can provide augmented product and environment information to a wearer.  supplemental information provider for targeting to the wearer while the wearer looks at a particular product or is in a particular location. Additional information can include preloaded product reviews which are stored by the supplemental information provider. When a wearer looks at a particular manufacturer's product and the specific product is identified, review information from other wearers, or from different web sites specializing in product, can be presented as part of the augmentation information. Where no augmentation information is provided, or where additional information is warranted, an Internet search can occur whereby the supplemental information provider causes an information-based search to occur on the world wide web. Other types of information include incentives based on location. Still further, inventory information which indicates that a wearer has purchased the product previously can be used to block advertisements or information for products that the wearer may be  seeing information that the wearer may not care to see, since he already owns the product in question).
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez in view of Fransen does not expressly teach these compared images are a three dimensional map.
	However, Pan which is in the art of identifying objects in virtual reality application on user’s mobile devices (see paragraph 0002) teaches received image map data to compare user image data is a three dimensional map (see paragraphs 0027, 0034-0035, and 0044.
	Paragraph 0027, note: According to aspects of the present disclosure, map points that make up the SLAM environment may be sent as the search query. Each map point may include a 3D location, a surface normal and one or more descriptors representing the map point. Object and pose detection on the server may then involve matching the descriptors from the SLAM map against the descriptors from the object database, forming 3D-to-3D correspondences. A similarity transform may then be estimated in order to obtain the pose of the object relative to the origin of the SLAM environment, as the map points have 3D locations in the SLAM environment coordinate frame; paragraph 0034, note: According to aspects of the present disclosure, the server 206 may include a database of key points and descriptors with 3D position information (and potentially surface normals), similar to map points transmitted in the query. The key points and descriptors on the server 206, however, may correspond to portions of database objects, and may be generated beforehand in an offline process; paragraph 0035, note: The result of geometric verification is a set of correspondences between map points sent from the device and an object in the server database; paragraph 0036, 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez in view of Fransen in view of Pan et al. in view of Hannuksela et al. with the aforementioned teachings from Pan et al. with the motivation of providing a known way to identify objects in a user’s field of view through the use of 3D map data (see Pan et al. paragraphs 0027, 0034-0035, and 0044), when identifying objects in a user’s view of field of provide advertising based on those identified objects (see Perez Figures 24A, 24B, 27, and 28 and paragraphs 0143 and 0156) through use of a database with image information to compare the user 3D field of view to (see Perez  paragraphs 0115-0116) and providing advertisements in a 3D field of field (see Perez Figures 26-28) are both known. 
As per claim 16, Perez teaches A non-transitory computer readable medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: (see paragraphs 0166 and 0172.
	Paragraph 0166, note: FIG. 32 is a block diagram of an exemplary mobile device which may operate in embodiments of the technology described herein (e.g. device 5). Exemplary electronic circuitry of a typical mobile phone is depicted. The phone 3200 includes one or more microprocessors 3212, and memory1010 (e.g., non-volatile memory such as ROM and volatile memory such as RAM) which stores processor readable code which is executed by one or more processors of the control processor 3212 to implement the functionality described herein; and paragraph 0172, note: The example computer systems illustrated in the Figures include examples of computer readable storage media. Computer readable storage media are also processor readable storage media. Such media may include volatile and nonvolatile, removable and non removable media implemented in any method or technology for storage of information such as computer readable instructions data structures, program modules or other data. Computer storage media includes but is not limited to, RAMs ROM, EEPROM, caches flash memory or other memory technology, CDmROM1 digital versatile disks (DVD) or other optical disk storage, memory sticks or cards, magnetic cassettes, magnetic tape, a media drive, a hard disk, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can accessed by a computer).
	receiving a  map of an interior space associated with a camera view of a computing device from an entity associated with the interior space; determining a location and a direction of a user associated with the computing device in the interior space based on a perspective represented by the camera view; (see paragraphs 0115- 0116.
	Paragraph 0115, note: FIG. 7 is a block diagram of a system embodiment for determining positions of objects within a wearer field of view of a see-through, near-eye, mixed reality display device. This embodiment illustrates how the various devices may leverage networked computers to map a three-dimensional model of a wearer field of view and the real and virtual objects within the model. An application 456 executing in a processing unit 4,5 communicatively coupled to a display device 2 can communicate over one or more communication networks 50 with a computing system 12 for processing of image data to combinations of shared processing are possible between the applications by leveraging network connectivity). 
	determining a placement in the interior space for displaying an augmented reality (AR) advertisement based on the location and the direction of the user, wherein the determining the placement in the interior space comprises; mapping image data of the camera view to the map of the interior space;  determining the AR advertisement for the user based on attributes associated with the user and objects in the interior space with which the user previously interacted; and causing display of the AR advertisement at the determined placement in the camera view, (see paragraphs 0003, 0053, 00143, 0048, 0156.
	Paragraph 0003, note: Technology described herein provides various embodiments for implementing an augmented reality system that can provide augmented product and environment information to a wearer. The augmentation information may include advertising, inventory, pricing and other information about products a wearer may be interested in. Interest is determined from wearer actions and a wearer profile. The information may be used to incentivize purchases of real world products by a wearer, or allow the wearer to make better purchasing decisions. The augmentation information may enhance a wearer's shopping experience by allowing the wearer easy access to important product information while the wearer is shopping in a retail establishment. In addition, when a wearer is at the wearer's home or office, a virtual rendering of an item can be shown relative to the user's view of the space and through virtual rendering, a wearer may be provided with feedback on how an item would appear in the real world environment; paragraph 0053, note: Capture devices 20A and 208 may be, for example, cameras that visually monitor one or more wearer's and the surrounding space such that gestures and/or movements performed by the one or more wearers, as well as the structure of the surrounding space, may be captured, analyzed, and tracked to perform one or more controls or actions within an application and/or animate an avatar or on -screen character; paragraph 0143, note: For each wearer gaze at 1406, objects are identified in the wearer view at 1408 and matched to supplemental data or supplemental augmentation information which has been provided and stored by the supplemental information provider 903. At 1412, supplemental information and product augmentation for items which are matched are retrieved. Step 1412 can comprise any number of different types of information and any number of different types of data retrieval. For example, if the specific manufacturer of products are identified, the information retrieved at 1412 can include manufacturer information which has been provided to the supplemental information provider 903 for the specific purpose of delivery to a wearer who has identified the product within the wearer's field of view. Such information can include not only information from a manufacturer but information from retailers, advertising information, and other types of incentives which are provided to the supplemental information provider for targeting to the wearer while the wearer looks at a particular product or is in a particular location. Addition a I information can include e.g. the wrist in the illustrated example or in a pocket, and includes much of the computing power used to operate near eye display device 2. Processing unit 4 may communicate wirelessly (e.g., WiFi, Bluetooth, infrared, or other wireless communication means) to one or more hub computing systems 12, hot spots, cellular data networks, etc.; and paragraph 0156, note: FIG. 24A represents one example wearer's view of the sofa 2302 within the furniture store 2402. W the wearer fixes his gaze on the sofa 2302, augmentation information 2410 can be provided. In this case, the augmentation information presented is a description of the sofa 2302 along with a menu allowing the wearer to select any of a number of different types of augmentation information which can additionally be presented in the view of the display device 2. In item 2410, the wearer has a number of choices that the wearer can make by simply selecting the virtual menu item on the virtual menu 2410. The wearer can select  "price check," "buyer reviews," "product options," and "info from the manufacturer." Another option allows the wearer to "show it in my house." Selecting any of the menu items will result in actions which are generally described by the menu items. For example, selecting "online prices" will render a list of online prices that are available from online retailers for the sofa 2302. Clicking "other sellers close by" will provide a list of other sellers within a small geographical radius of the store 2402. Clicking "price check" will provide a list of other retailers who have the same item and the prices they are selling them for. Selecting "buyer reviews" will either provide a list of buyer reviews, actual text of buyer reviews, or a menu item allowing the wearer to select from various buyer reviews to review the reviews prior to making a purchase of the sofa 2302. Selecting "product options" could show the wearer a list of types of fabrics and color options which are available for a particular product. The type of product options which are available for different types of products can vary greatly based on the type of product. Selecting "info from the manufacturer" can provide a product brochure or other information which has been provided by the manufacturer and which is specific to the product 2302; and paragraph 0157, note: FIG. 24b represents an example of the information provided by selecting the "price check' option in FIG. 24a. As shown in FIG. 248, this option can display a selection of stores which have the same item in stock as well as online (Web-based) sellers that are selling the product. In addition, online reviews can be presented in 2412. Any number of augmentation information types can be presented in accordance with the teachings of FIGS. 24A and 24B).
	wherein the AR advertisement includes a bot for assisting the user. (see Figures 24A, 24B, 27, and 28, note: advertisements that provide a user with more information).
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez does not three dimensional map and (2) are from an organization associated with the interior space. Further While Perez clearly teaches identifying objects in a camera view to provide advertisements based on the identified objects, Perez does not expressly teach using known techniques in image analysis for identifying objects or more specifically the recited limitations of (3)  identifying one or more objects in the interior space based on a machine learning model, wherein the machine learning model is a classifier and trained based on images associated with the one or more objects: (4) and mapping the one or more objects to the three dimensional map of the interior space based on simultaneous localization and mapping (SLAM). 
	However, Fransen et al. which is in the art of identifying objects in a user’s field of view to provide advertisements (see Figure 6, paragraphs 0028, 0042, and 0046-0047) teaches (3)  identifying one or more objects in the interior space based on a machine learning model, wherein the machine learning model is a classifier and trained based on images associated with the one or more objects (see paragraphs 0054-0055. 
	Paragraph 0054, note: for instance, a camera 402 of the computing device 102 is forward facing and used to capture images of objects 404 in a physical environment of a user 110. An object detection module 212 is then used to detect objects from the images, such as through use of a classifier trained using machine learning. Illustrated examples include detection of household items in an environment of a user, such as pillows, vases, art, lamps, rugs, and so forth. The object detection module 212 may also be used to detect characteristics of these objects, such as colors, textures, brands, features, and so on; and paragraph 0055, note: Detection of these objects 404 is also usable to infer other characteristics of a physical environment of the user 110. As shown in an example implementation 500 of FIG. 5, for instance, objects are used to detect a type of room in which the user 110 is disposed. A bedroom 502, for instance, may be 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez with the aforementioned teachings from Fransen et al. with the motivation of providing a known way to identify objects in a user’s field of view to provide advertising based on the identified objects (see Fransen et al. paragraphs 0055-0056 and 0046-0047), when identifying objects in a user’s field of view to provide advertising based on those identified objects is known (see Perez Figures 24A, 24B, 27, and 28 and paragraphs 0143 and 0156). 
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez in view of Fransen does not expressly teach these compared images are (1) a three dimensional map and (2) are from an organization associated with the interior space. Further While Perez clearly teaches identifying objects in a camera view to provide advertisements based on the identified objects, Perez in view of Fransen does not expressly teach using known techniques in image analysis for identifying objects or more specifically the recited limitations of  (4) and mapping the one or more objects to the three dimensional map of the interior space based on simultaneous localization and mapping (SLAM). 
	However, Pan which is in the art of identifying objects in virtual reality application on user’s mobile devices (see paragraph 0002) teaches received image map data to compare user image data is (1) a three dimensional map and using known techniques in image analysis for identifying objects or more specifically the recited limitations of  (4) and mapping the one or more objects to the three dimensional map of the interior space based on simultaneous localization and mapping (SLAM) (see paragraphs 0027, 0034-0035, and 0044.
	Paragraph 0027, note: According to aspects of the present disclosure, map points that make up the SLAM environment may be sent as the search query. Each map point may include a 3D location, a surface normal and one or more descriptors representing the map point. Object and pose detection on the server may then involve matching the descriptors from the SLAM map against the descriptors from the object database, forming 3D-to-3D correspondences. A similarity transform may then be estimated in order to obtain the pose of the object relative to the origin of the SLAM environment, as the map points have 3D locations in the SLAM environment coordinate frame; paragraph 0034, note: According to aspects of the present disclosure, the server 206 may include a database of key points and descriptors with 3D position information (and potentially surface normals), similar to map points transmitted in the query. The key points and descriptors on the server 206, however, may correspond to portions of database objects, and may be generated beforehand in an offline process; paragraph 0035, note: The result of geometric verification is a set of correspondences between map points sent from the device and an object in the server database; paragraph 0036, note: Map points may comprise at least a 3D position relative to the SLAM map origin 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez in view of Fransen with the aforementioned teachings from Pan et al. with the motivation of providing a known way to identify objects in a user’s field of view through the use of 3D map data (see Pan et al. paragraphs 0027, 0034-0035, and 0044), when identifying objects in a user’s field of view to provide advertising based on those identified objects (see Perez Figures 24A, 24B, 27, and 28 and paragraphs 0143 and 0156) through use of a database with image information to compare the user 3D field of view to (see Perez  paragraphs 0115-0116) and providing advertisements in a 3D field of field (see Perez Figures 26-28) are both known. 
	While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez in view of Fransen in view of Pan et al. does not expressly teach expressly teach map or image data can be provided by an organization associated with the interior space or specifically as recited in the claims (2) are from an organization associated with the interior space. 
	However, Hannuksela et al. which is in the art of determining location and orientation information of a mobile device for augmented reality services to meaningfully render media
an organization associated with the interior space (see paragraph 0299, note: For example, it is known that the location and/or orientation of a device can be estimated based on images or video captured with the device. Feature points of a captured image are then extracted and matched with those available in the 3D model of the surroundings. The location and orientation of the device can be estimated by matching several feature points to the respective feature points of the 3D model of the surroundings. Such visual localization can be used to refine the location and orientation estimate of the second type device. Furthermore, such visual localization can be used to refine the initial rough estimate of the location and orientation of the first-type device. It is noted that if no 3D model of the surroundings is readily available (e.g. through a 3D map service), feature points extracted from images of second-type devices and first-type devices can be matched, and a 3D point cloud be generated accordingly. However, such a point cloud may usually not be in scale, i.e. the absolute distances of the devices relative to each other or relative to the objects in the images may not be derivable. The presented collaborative e.g. audio-based) location estimation can be used in determining the scale for visual 3D model).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez in view of Fransen in view of Pan et al. with the aforementioned teachings from Hannuksela et al. with the motivation of receiving a map from a specific type of user like an organization (see Hannuksela paragraph 0299), when Perez practically suggests as much since Perez teaches providing maps from users (see Perez et al. paragraph 0116) and further Pan et al. teaches that map data can be user defined for different venues, landmarks, and maps (see Pan et al. paragraph 0044).
	As per claim 18, Perez teaches 
	wherein the AR advertisement for the user is determined based at least in part on the one or more objects (see paragraphs 0003 and 0143.
	Paragraph 0003, note: Technology described herein provides various embodiments for implementing an augmented reality system that can provide augmented product and environment information to a wearer. The augmentation information may include advertising, inventory, pricing and other information about products a wearer may be interested in. Interest is determined from wearer actions and a wearer profile. The information may be used to incentivize purchases of real world products by a wearer, or allow the wearer to make better purchasing decisions. The augmentation information may enhance a wearer's shopping experience by allowing the wearer easy access to important product information while the wearer is shopping in a retail establishment. In addition, when a wearer is at the wearer's home or office, a virtual rendering of an item can be shown relative to the user's view of the space and through virtual rendering, a wearer may be provided with feedback on how an item would appear in the real world environment; and paragraph 0143, note: For each wearer gaze at 1406, objects are identified in the wearer view at 1408 and matched to supplemental data or supplemental augmentation information which has been provided and stored by the supplemental information provider903.At 1412, supplemental information and product augmentation for items which are matched are retrieved. Step 1412 can comprise any number of different types of information and any number of different types of data retrieval. For example, if the specific manufacturer of products are identified, the information retrieved at 1 412 can include manufacturer information which has been provided to the supplemental information provider 903 for the specific purpose of delivery to a wearer who has identified the pro duct within the wearer's field of view. Such information can include not only information from a manufacturer but information from retailers, advertising information, and other types of incentives which are provided to the supplemental information provider for targeting to the wearer while the wearer looks at a particular product or is in a particular location. Additional information can include preloaded product reviews which are stored by the supplemental information provider, When a wearer looks at a particular manufacturer's product and the specific product is identified, review information from other wearers, or from different web sites specializing in product, can be presented as part of the augmentation information. Where no augmentation information is provided, or where additional information is warranted, an Internet 
	As per claim 20, Perez teaches
	wherein the placement is associated with a predefined section or a predefined object in the  map (see paragraphs 0003 and 0143.
	Paragraph 0003, note: Technology described herein provides various embodiments for implementing an augmented reality system that can provide augmented product and environment information to a wearer. The augmentation information may include advertising, inventory, pricing and other information about products a wearer may be interested in. Interest is determined from wearer actions and a wearer profile. The information may be used to incentivize purchases of real world products by a wearer, or allow the wearer to make better purchasing decisions. The augmentation information may enhance a wearer's shopping experience by allowing the wearer easy access to important product information while the wearer is shopping in a retail establishment. In addition, when a wearer is at the wearer's home or office, a virtual rendering of an item can be shown relative to the user's view of the space and through virtual rendering, a wearer may be provided with feedback on how an item would appear in the real world environment; and paragraph 0143, note: For each wearer gaze at 1406, objects are identified in the wearer view at 1408 and matched to supplemental data or supplemental augmentation information which has been provided and stored by the supplemental information provider 903. At 1412, supplemental information and product augmentation for items which are matched are retrieved. Step 1412 can comprise any number of different types of information and any number of different types of data retrieval. For example, if the specific manufacturer of products are identified, the information retrieved at 1412 can include manufacturer information which has been provided to the  903 for the specific purpose of delivery to a wearer who has identified the product within the wearer's field of view. Such information can include not only information from a manufacturer but information from retailers, advertising information, and other types of incentives which are provided to the supplemental information provider for targeting to the wearer while the wearer looks at a particular product or is in a particular location. Additional information can include preloaded product reviews which are stored by the supplemental information provider. When a wearer looks at a particular manufacturer's product and the specific product is identified, review information from other wearers, or from different web sites specializing in product, can be presented as part of the augmentation information. Where no augmentation information is provided, or where additional information is warranted, an Internet search can occur whereby the supplemental information provider causes an information-based search to occur on the world wide web. Other types of information include incentives based on location. Still further, inventory information which indicates that a wearer has purchased the product previously can be used to block advertisements or information for products that the wearer may be viewing and that the wearer already owns. This prevents the wearer from seeing information that the wearer may not care to see, since he already owns the product in question).
	 While Perez clearly teaches comparing images captured from a user's eyeglass device with images from an image database to determine what a user is looking at (see paragraphs 0115-0116) to later provide relevant ads to users based on what they are currently looking at and determined interests (see paragraphs 0003, 0053, 00143, and 0048), Perez in view of Fransen does not expressly teach these compared images are a three dimensional map.
	However, Pan which is in the art of identifying objects in virtual reality application on user’s mobile devices (see paragraph 0002) teaches received image map data to compare user image data is a three dimensional map (see paragraphs 0027, 0034-0035, and 0044.
	Paragraph 0027, note: According to aspects of the present disclosure, map points that make up the SLAM environment may be sent as the search query. Each map point may include a 3D location, a surface normal and one or more descriptors representing the map point. Object and pose detection on the server may then involve 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Perez in view of Fransen in view of Pan et al. in view of Hannuksela et al. with the aforementioned teachings from Pan et al. with the motivation of providing a known way to identify objects in a user’s field of view through the use of 3D map data (see Pan et al. paragraphs 0027, 0034-0035, ), when identifying objects in a user’s field of view to provide advertising based on those identified objects (see Perez Figures 24A, 24B, 27, and 28 and paragraphs 0143 and 0156) through use of a database with image information to compare the user 3D field of view to (see Perez  paragraphs 0115-0116) and providing advertisements in a 3D field of view is known (see Perez Figures 26-28) are both known. 
As per claim 21, Perez teaches
	wherein the AR advertisement provides information relating to the one or more objects identified in the camera view and  includes information relating to at least one of products, stores, events, or product recommendations (see Figures 24A-24B, 27, and 28, note: ads with information about furniture the user sees through user's glasses).
As per claim 23, Perez teaches
wherein the bot appears as at least one of an object or an animation within the camera view and provides messaging functionality for the user (see Figures 27-28, note: virtual reality ads that include messaging functionality of the user, for example the user can buy now, Save for later, or more info). 
As per claim 24, Perez teaches
wherein the AR advertisement provides information relating to the one or more objects identified in the camera view and includes information relating to at least one of products, stores, events, or product recommendations (see Figures 27-28, note: virtual reality ads that includes information for the user for example the user can buy now, Save for later, see where the product is available in stores, reviews, and or more info).
As per claim 26, Perez teaches
wherein the hot appears as at least one of an object or an animation within the camera view and provides messaging functionality for the user  (see Figures 27-28, note: virtual reality ads that include messaging functionality of the user, for example the user can buy now, Save for later, or more info).
As per claim 27, Perez teaches
wherein the AR advertisement provides information relating to the one or more objects identified in the camera view and includes information relating to at least one of products, stores, events, or product recommendations (see Figures 27-28, note: virtual reality ads that includes information for the user for example the user can buy now, Save for later, see where the product is available in stores, reviews, and or more info).
8. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (United States Patent Application Publication Number: US 2013/0293530) further in view of Fransen et al. (United States Patent Application Publication Number: US 2018/0039479) further in view of Pan et al. (United States Patent Application Publication Number: US 2014/0279860) further in view of Hannuksela et al. (United States Patent Application Publication Number: US 2012/0295637) further in view of Churchill et al. (United States Patent Application Publication Number: US 2010/0138491 ).
As per claim 10, Perez teaches
	wherein the determining the AR advertisement is based on information associated with the user in a system(see paragraphs 0143, 0142, and 0046.

Perez et al. in view of Fransen et al. in view of Pan et al. in view of Hannuksela et al. does not expressly teach ads based on information associated with a user in a social networking system
	However, Churchill et al. teaches ads based on information associated with a user in a social networking system (see paragraph 0053, note: Scenario 3: User A approaches a client node 82 and the client node displays content based on User A's social context (e.g., the user's social network profile information, a user's preferences, preferences and profile information regarding the user's contacts, etc.). For example, the content displayed to User A may be customized based on social network profile settings of User A (e.g., a sports apparel advertisement may be customized to include apparel for User A's favorite team) or customized based on social network profile settings of another user in User A's social network. In certain embodiments, certain content (e.g., ringtones, rich media, etc.) may be automatically delivered to User A based on preferences, enhancements, or interactions of other users in User A's social network).
	Before the effective filing date of the claimed invention it would have been obvious for one of
ordinary skill in the art to have modified Perez et al. in view of Fransen et al. in view of Pan et al. in view of Hannuksela et al. with the aforementioned teachings from Churchill et al. with the motivation of providing a way to target users based on another known user characteristic (see Churchill et al. paragraph 0053), when targeting a user based on various known characteristics is known (see Perez paragraphs 0143, 0142, and 0046).

s 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (United States Patent Application Publication Number: US 2013/0293530) further in view of Fransen et al. (United States Patent Application Publication Number: US 2018/0039479) further in view of Pan et al. (United States Patent Application Publication Number: US 2014/0279860) further in view of Hannuksela et al. (United States Patent Application Publication Number: US 2012/0295637) further in view of Shen (United States Patent Application Publication Number: US 2011 /0055024).
As per claim 22, Perez teaches
	wherein the AR advertisement includes information overlaid on the one or more objects identified in the camera view and the advertisement is selected by an organization. (see Figures 24A-25B, 27 and 28.
	Figures 24A-24B, 27, and 28, note: ads with information about furniture the user sees through user's glasses; and paragraph 0147, note: As noted above, purchased items can be excluded from incentives and advertising while items on the shopping list can be raised in priority for presentation to the wearer. At 1624, information to be displayed to the wearer is prepared. This information can include textual facts, images, videos, incentives, and advertisements. At 1626, an indication of the prepared information to be provided to the wearer is stored in the wearer profile. This can provide a record to the supplemental information provider that the information was presented at one time and the frequency that the information has been provided to the wearer. If a wearer ceases to interact with this information in the future, the priority of providing the information in the future can be lowered).
	Perez et al. in view of Fransen et al. in view of Pan et al. in view of Hannuksela et al. does not expressly teach (1) the advertisement is a video and (2) the advertisement is selected the organization (or more specifically a map service, see claim 1 for how organization was interpreted).
	However, Shen which is in the art of electronic advertising in a map (see title and abstract) teaches (1) the advertisement is a video and (2) the advertisement is selected by the organization (or more specifically a map service, see claim 1 for how organization was interpreted) (see paragraphs 0044-0045.
	Paragraph 0044, note: The map advertisements could involve multiple forms such as graphical article advertisement, advertisement playing by turns, flash advertisement, video advertisement, or the like, which brings about tremendous visual experience to the visitors! The profit model of the map service could brings about significant revenue to the map service provider and the advertiser, which also enriches the content of the map web-sites, providing a better map information service to the visitors; and paragraph 0045, note: Hence, a web map advertisement service platform on the basis of map is formed according to the present invention. The advertisers could find a suitable advertising area on the map by themselves and submit the designed advertisement which would appear on the issued map after the approval. The hotspot advertising areas at the same position could even be sold on the basis of different time sections, which could also provide a more accurate advertising display service according to the favor of the visitors, e.g. locations, interests).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Perez et al. in view of Fransen et al. in view of Pan et al. in view of Hannuksela et al. with the aforementioned teachings from Shen with the motivation of providing very commonly known way today for a specific organization who provides content to generate revenue by providing ads (see Shen paragraphs 0045-0046), when providing ads based on mapping techniques like GPS is known (see Perez et al. Figures 24A- 25B, 27 and 28 and paragraph 0116)
As per claim 25, Perez teaches
	wherein the AR advertisement includes information overlaid on the one or more objects identified in the camera view and the advertisement is selected by an organization. (see Figures 24A-25B, 27 and 28.
	Figures 24A-24B, 27, and 28, note: ads with information about furniture the user sees through user's glasses; and paragraph 0147, note: As noted above, purchased items can be excluded from incentives and advertising while items on the shopping list can be raised in priority for presentation to the wearer. At 1624, information to be displayed to the wearer is prepared. This information can include textual facts, images, videos, incentives, and advertisements. At 1626, an indication of the prepared information to be provided to the wearer is stored in the wearer profile. This can provide a record to the supplemental information provider that the information was presented at one time and the frequency that the information has been provided to the wearer. If a wearer ceases to interact with this information in the future, the priority of providing the information in the future can be lowered).
	Perez et al. in view of Fransen et al. in view of Pan et al. in view of Hannuksela et al. does not expressly teach (1) the advertisement is a video and (2) the advertisement is selected by the organization (or more specifically a map service, see claim 1 for how organization was interpreted).
	However, Shen which is in the art of electronic advertising in a map (see title and abstract) teaches (1) the advertisement is a video and (2) the advertisement is selected by the organization (or more specifically a map service, see claim 1 for how organization was interpreted) (see paragraphs 0044-0045.
	Paragraph 0044, note: The map advertisements could involve multiple forms such as graphical article advertisement, advertisement playing by turns, flash advertisement, the content of the map web-sites, providing a better map information service to the visitors; and paragraph 0045, note: Hence, a web map advertisement service platform on the basis of map is formed according to the present invention. The advertisers could find a suitable advertising area on the map by themselves and submit the designed advertisement which would appear on the issued map after the approval. The hotspot advertising areas at the same position could even be sold on the basis of different time sections, which could also provide a more accurate advertising display service according to the favor of the visitors, e.g. locations, interests).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Perez et al. in view of Fransen et al. in view of Pan et al. in view of Hannuksela et al. with the aforementioned teachings from Shen with the motivation of providing very commonly known way today for a specific organization who provides content to generate revenue by providing ads (see Shen paragraphs 0045-0046), when providing ads based on mapping techniques like GPS is known (see Perez et al. Figures 24A- 25B, 27 and 28 and paragraph 0116)

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Osterhout et al. (United States Patent Application Publication Number:
US 2011/0214082) teaches projecting a popup in augmented reality (see abstract and Figures 1 and
6-7).
	b. 	Osterhout et al. (United States Patent Application Publication Number:
US 2011 /0213664) teaches advertising on a local interactive head mounted eyepiece like glasses (see abstract and Figure 1)
	c. 	Clavin et al. (United States Patent Application Publication Number: US
2012/0229909) teaches advertising on an head mounted display (see title and abstract)
	d. 	Knudson et al. (United States Patent Application Publication Number:
US 2013/0311329) teaches a user captures an image of a physical object like a grocery item and related information is provided (see abstract)
	e.	 Lamb et al. (United States Patent Application Publication Number: US
2014/0002496) teaches a system for identifying an AR tag and determining a location for a virtual object within an augmented reality environment corresponding to the AR Tag (see abstract)
	f.	Meir (United States Patent Application Publication Number: US 2012/0237085) teaches a method for determining the pose of a camera in a real environment and for recognizing an object in a real environment, where the system uses the SLAM method (see title, abstract, and paragraph 0077)
	g.	Bradski et al. (United States Patent Application Publication Number: US 2016/0026253) teaches providing ads in a virtual environment through use of a head mounted display like glasses (see abstract, paragraph 1369 and Figure 4A) 
	h.	Singh et al. (United States Patent Application Publication Number: US 2016/0217623) teaches providing ads on surfaces in virtual reality (see abstract and Figures 1 and 10)
	i. 	Zhu (United States Patent Number: US 9,489,635) teaches detecting objects in a camera view through use of a trained classifier (see column 1 lines 9-25, column 4 lines 20-25, and column 3 lines 45-50)
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621